Name: 2008/646/EC: Commission Decision of 31 July 2008 appointing members and alternates of the Paediatric Committee to represent health professionals and patient associations (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  marketing;  personnel management and staff remuneration
 Date Published: 2008-08-07

 7.8.2008 EN Official Journal of the European Union L 212/5 COMMISSION DECISION of 31 July 2008 appointing members and alternates of the Paediatric Committee to represent health professionals and patient associations (Text with EEA relevance) (2008/646/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1901/2006 of the European Parliament and of the Council of 12 December 2006 on medicinal products for paediatric use and amending Regulation (EEC) No 1768/92, Directive 2001/20/EC, Directive 2001/23/EC and Regulation (EC) No 726/2004 (1), and in particular Article 4(1) thereof, Whereas: (1) Article 4(1) of Regulation (EC) No 1901/2006 requires that the Commission appoint representatives of health professionals and patient associations to the European Medicines Agency (EMEA) Paediatric Committee. (2) In accordance with Article 4(1) of Regulation (EC) No 1901/2006, a public call for expression of interest has been undertaken by the Commission. The European Parliament has been consulted on the result of the evaluation of the applications received in the framework of this call for expression of interest. (3) The members and alternates of the Committee shall be appointed for a period of three years starting on 1 August 2008, HAS DECIDED AS FOLLOWS: Sole Article 1. The following are hereby appointed members and alternates of the Paediatric Committee, to represent the health professionals for a term of three years from 1 August 2008:  Member: Jean Pierre ABOULKNER,  Alternate: Alexandra COMPAGNUCCI,  Member: David SPENSER,  Alternate: Alan SMYTH,  Member: Adriana CECI,  Alternate: Paolo PAOLUCCI. 2. The following are hereby appointed members and alternates of the Committee to represent the patients organisations for a term of three years from 1 August 2008:  Member: Tsvetana SCHYNS-LIHARSKA,  Alternate: Karen AIACH,  Member: Michal ODERMARSKY,  Alternate: Milena STEVANOVIC,  Member: Annagrazia ALTAVILLA,  Alternate: Dominique GIOCANTI. Done at Brussels, 31 July 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 378, 27.12.2006, p. 1. Regulation as amended by Regulation (EC) No 1902/2006 (OJ L 378, 27.12.2006, p. 20).